FILED
                                                                     AUGUST 20, 2020
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

NOCHE VISTA, LLC, a Washington                )
limited liability company,                    )         No. 36677-4-III
                                              )
                     Appellant,               )
                                              )
       v.                                     )         UNPUBLISHED OPINION
                                              )
BANDERA AT BEAR MOUNTAIN                      )
RANCH HOMEOWNERS                              )
ASSOCIATION, a Washington Nonprofit           )
Corporation,                                  )
                                              )
                     Respondent.              )

       SIDDOWAY, J. — Noche Vista, LLC appeals the trial court’s summary judgment

determination that property it acquired for development in 2013 was subject to covenants,

conditions and restrictions recorded by a prior owner in 2006. It also challenges the trial
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


court’s refusal to consider declarations filed with a motion for reconsideration and its

award of attorney fees and costs to the defendant homeowners association. We affirm.

                    FACTS AND PROCEDURAL BACKGROUND

       In January 2013, John Dwyer “and or assigns” entered into a purchase and sale

agreement with North Cascades National Bank to acquire approximately 31 acres of

undeveloped property in Chelan County. Clerk’s Papers (CP) at 393. The agreement

described the property as “Tract 10 Bandera at Bear Mountain Ranch,” less a portion of

property that had been removed by a boundary line adjustment. CP at 394. The Bank

had acquired the property the year before from Bear Mountain Ranch Holdings, LLC,

through a deed in lieu of foreclosure. Before closing the purchase, Mr. Dwyer formed

Noche Vista, LLC to become the owner of the property.

       A preliminary commitment for title insurance from North Meridian Title and

Escrow, LLC listed as special exceptions to title a “Declaration of Covenants, Conditions

& Restrictions & Easements for Bandera at Bear Mountain Ranch” (Declaration) that had

been recorded in January 2006 by Scofield Construction, LLC. CP at 166-203.

“Bandera” and “Bandera at Bear Mountain Ranch” were undefined in the Declaration,

but “Bandera Phases I and II” and “Bandera Phase III” were defined, and the property

being acquired by Noche Vista was referred to as “Bandera Phase III.” CP at 171-74.

Six amendments to the Declaration were identified as additional exceptions to Noche

Vista’s title.

                                             2
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


       Mr. Dwyer reviewed the preliminary title commitment before closing and believed

the Declaration encumbered title to the property he was acquiring, which we refer to

hereafter as “Bandera Phase III,” or “Phase III.” He observed that Jerry Scofield, the

principal of Scofield Construction, had identified Scofield Construction and its

successors and assigns (hereafter collectively “Scofield”1) as both “Declarant” and

“Management” in the Declaration, reserving considerable authority over property

improvements. Mr. Dwyer believed that Scofield’s control over development of earlier

Bandera phases had hindered its growth and success and he wanted the Declaration

amended to eliminate Scofield’s control. At the request of Mr. Dwyer and his lawyer, the

Bank’s chief credit officer worked to get Scofield to execute a seventh amendment to the

Declaration that would address Mr. Dwyer’s concerns.

       A seventh amendment was prepared that would replace preconstruction review

and construction covenants in the Declaration and recognize Scofield’s agreement to

incorporate a homeowners association to which it would relinquish management control.

In the course of communications about the seventh amendment, Mr. Dwyer stated in an

e-mail to the bank credit officer that “we are on the right track with adding Phase III back




       1
        Scofield Construction added Bear Mountain, LLC as an additional Declarant in a
2006 amendment to the Declaration. Both corporations later changed their names, with
Scofield Construction becoming B.M.R. Construction and Development, and Bear
Mountain becoming Bear Mountain Ranch Holdings.

                                             3
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


to Addendum 7. As you mentioned I do want to be a good neighbor and fully intend to

adhere to the CC&R.” CP at 415.

       On April 9, 2013, a lawyer representing the soon-to-be-incorporated Bandera at

Bear Mountain Ranch Homeowners Association (the HOA) notified Mr. Dwyer’s lawyer:

       I have confirmation from his attorney that Scofield has signed the 7th
       Amendment. However, it is unlikely that the Amendment will be recorded
       before the currently scheduled closing date. It seems that either an
       extension to the closing date, or an addendum acknowledging the pending
       “encumbrance” of the 7th Amendment should occur.
       I look forward to your thoughts.

CP at 425. Mr. Dwyer’s lawyer responded, “My client would like to proceed with the

closing on Friday. He would be satisfied with a copy of the signed agreement, plus

confirmation that it has been submitted for recording.” Id. The seventh amendment was

recorded on April 12, 2013. Noche Vista acquired title by a deed recorded on April 15.

The HOA was incorporated on April 18.

       A couple of years into Noche Vista’s ownership of Phase III, after Mr. Dwyer says

he saw “how things worked (or, rather, didn’t work) under the HOA’s control,” he

consulted a second lawyer, asking that he “take a look at the Covenants to see if there

was any relief from their Draconian requirements.” CP at 644. In May 2015, the lawyer

expressed his opinion that the original Declaration never encumbered the Phase III

property. The lawyer also opined that the seventh amendment could not apply to Phase

III because it was amended long after Scofield transferred all of its right, title and interest


                                               4
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


in Phase III. According to Mr. Dwyer, it was only on consulting with this second lawyer

that he learned that North Meridian Title’s exceptions for the Declaration and its

amendments was not a legal opinion, but only reflected a decision about the insurance

risk it was willing to take on. In November 2015, Mr. Dwyer informed the HOA of his

lawyer’s conclusion that Phase III was not bound by the Declaration, forwarding a

memorandum his lawyer prepared for that purpose. The HOA was not persuaded.

       In April 2016, Noche Vista’s new lawyer contacted a title officer for North

Meridian with a request that it delete the special exception for the Declaration and its

amendments from Noche Vista’s final title report. After contacting its underwriter, the

title officer declined the request. Mr. Dwyer also approached the HOA in 2016 about

possible modifications to the covenants, conditions, and restrictions. Although

representatives of the HOA met with Mr. Dwyer several times in 2016 and 2017 about

proposed modifications, none were agreed.

       In February 2018, Noche Vista brought this action against the HOA, seeking a

declaratory judgment that Phase III is not subject to the Declaration and its amendments.

In answering the complaint, the HOA not only disputed Noche Vista’s construction of the

Declaration but also contended that Noche Vista’s request for a declaratory judgment was

barred by estoppel, waiver, and laches. It sought its own declaratory judgment that Phase

III was subject to the Declaration.



                                             5
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


       Several months later, Noche Vista and the HOA filed cross motions for summary

judgment.

       Noche Vista’s construction of the Declaration and amendments

       Noche Vista argued to the trial court that in the “Recitals” section of the

Declaration it is “each Owner” who, by purchasing a lot, “agrees to commit to the vision

of the Declarant and to abide by the intent and purpose of this Declaration.” CP at 171.

The defined term “Owner” means:

       one or more persons or entities who are, alone or collectively, the record
       owner of fee simple title to a Landholding, including Declarant, but does
       not include a person who only holds a Mortgage on a Landholding. Owner
       means the vendee, not the vendor, of a Landholding under a real estate
       contract.

CP at 179.

       The defined term “Landholding” means:

       one of the individual numbered lots, each approximately one-third acre in
       size, designated by Declarant to be a Landholding in Bandera as shown on
       the Plat. “Landholding” is not intended to include any lot or tract which is
       solely Common Use Area. The number of Landholdings may be increased
       through annexation of Bandera Phase III.

CP at 178-79.

       “Plat” is defined to mean “Chelan County Plat No. P-2004-005,” an eight-sheet

plat filed for record on January 9, 2006. As shown by the simplified portion of sheet 2 of

the plat that was included as the last page of the Declaration, and as borne out by sheets 3




                                             6
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


and 4 of the plat, the only “individual numbered lots” designated in the plat were in

Bandera Phase I:




CP at 204 (partial).

       Annexation was addressed by article 10 of the Declaration, which provides:

              10.1 Annexation Approval. During the Development Period
       additional real property may become annexed to and become subject to this
       Declaration by the recording of a supplemental (or amended) declaration
       executed by, or on its face approved by, the Declarant.

              10.2 Effect of Annexation. The recording of a supplemental
       declaration with the Chelan County Auditor will effectuate the annexation
       of the described real property. The annexed property will be subject to this
       Declaration and the other Governing Documents. The annexed property
       will be part of Bandera. The supplemental declaration should incorporate
       by reference all of the covenants, conditions, restrictions, easements and
       other provisions of this Declaration, and may contain such complimentary
       additions or modifications of the covenants, conditions and restrictions in

                                             7
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


          this Declaration as may be reasonably necessary to reflect the different
          character, if any, of the annexed property as are not inconsistent with the
          plan of this Declaration.

CP at 198.

          Noche Vista argued that the Declaration plainly provides that Phase III was not

intended to be subject to the Declaration unless annexed, and it was never annexed.

          The HOA’s construction of the Declaration and amendments

          The HOA advanced a different construction of the Declaration, but it led by

arguing at the summary judgment hearing that “if the seventh amendment is a good

amendment that Mr. Scofield had the ability to sign . . . the case is . . . over for Noche

Vista.” Report of Proceedings (RP) at 24. The seventh amendment contained a new

article 2 that recognized Scofield was concurrently incorporating a homeowner’s

association to assume management of Bandera. Its first section, captioned “Purpose,”

states:

          The Association shall be incorporated by the Declarant, or the Declarant’s
          agent, for the purpose of managing the Common Use Areas located within
          Bandera Phases I, II, and III only, and common amenities such as common
          area landscaping, private road, curbs, entrance gates and other components
          shared by all Landholdings within Bandera Phases I, II and III, and
          enforcing the Declaration. The Association’s management and
          enforcement authority shall be confined to Bandera Phases I, II and III.

CP at 308-09 (underlining omitted).

          The amendment states that it modifies the Declaration “only as to that property

described on the attached Exhibit ‘A,’” and exhibit A includes Phases I, II and III

                                                8
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


without qualification. CP at 307 (underlining omitted). Its section 7, captioned

“Inconsistencies,” states, “To the extent any other provision in the Declaration is

inconsistent with the above provisions, the Declaration is hereby amended to eliminate

such inconsistencies so as to be consistent with this Amendment.” CP at 317 (under-

lining omitted).

       The HOA argued that Scofield’s 2012 transfer of its right, title and interest in

Phase III did not divest it of its right to amend the Declaration because the right to amend

was not predicated on ownership of Phase III. It was predicated instead on the fact that

Scofield was authorized by the 2006 Declaration to make the amendment, and Phase III

was encumbered by the Declaration.

       Turning to the Declaration, the HOA emphasized the need to construe it as a

whole, and in favor of protecting Scofield’s intent and the homeowners’ collective

interests, citing Wilkinson v. Chiwawa Communities Ass’n, 180 Wn.2d 241, 250, 327

P.3d 614 (2014). It pointed out that the Declaration includes the legal description for the

92.9 acres comprising all three phases of Bandera. The Declaration begins by noting that

it is being made by the owner and developer “of certain real property . . . commonly

known as Bandera at Bear Mountain Ranch, which property is more specifically

described herein.” CP at 171.

       The Declaration recites:



                                             9
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


       Declarant’s intent and vision is to impose covenants, conditions,
       restrictions and easements on Bandera which will create a planned
       community development and provide for its overall maintenance and
       preservation. This Declaration is intended to provide a set of standards
       consistent with the vision of the Declarant, which is to maintain Bandera in
       its natural state as much as reasonably possible.

CP at 171.

       The HOA also pointed to section 12.4, captioned “Binding,” which speaks of

“persons,” not Owners, “bind[ing] themselves and their heirs, personal representatives,

successors, transferees and assigns to all of the provisions now or hereafter imposed by

this Declaration or other Governing Documents and any amendments thereto.” CP at 200

(underlining omitted).

       The trial court rejected the HOA’s arguments based on the seventh amendment,

finding that it presented issues of disputed fact. It was persuaded that the plain language

of the Declaration supported the HOA’s position and granted its cross motion for

summary judgment, denying Noche Vista’s motion.

       Noche Vista filed a timely motion for reconsideration supported by the

declarations of two individuals who had worked on aspects of the Bandera development

for Jerry Schofield prior to 2006. (Mr. Scofield had died in 2014.) According to the

declarations, Scofield had been exploring development options for Phase III that would

not have complied with restrictions contained in the Declaration. Noche Vista argued

that this explained why Phase III was excluded from the operation of the covenants,



                                            10
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


conditions, and restrictions unless and until it was annexed. The trial court entertained

argument of the motion but denied it, stating it was electing not to consider the new

declarations.

        Noche Vista appealed. After the trial court awarded attorney fees to the HOA,

Noche Vista filed a motion for reconsideration of the fee award. It too was denied.

Noche Vista amended its notice of appeal to challenge that reconsideration decision as

well.

                                        ANALYSIS

        Noche Vista appeals the trial court’s order granting and denying summary

judgment, its refusal to consider the declarations filed in support of its motion for

reconsideration, and the trial court’s award of the HOA’s attorney fees. We address the

issues in the order presented.

I.      SUMMARY JUDGMENT WAS PROPER, ALBEIT ON A GROUND REJECTED BY THE TRIAL
        COURT BUT SUPPORTED BY THE RECORD

        We review an order on cross motions for summary judgment de novo, engaging in

the same inquiry as the trial court. Wilkinson, 180 Wn.2d at 249. Summary judgment is

appropriate when there is “no genuine issue as to any material fact” and “the moving

party is entitled to a judgment as a matter of law.” CR 56(c). We may affirm a trial

court’s disposition of a motion for summary judgment on any ground supported by the

record. Washburn v. City of Fed. Way, 178 Wn.2d 732, 753 n.9, 310 P.3d 1275 (2013)



                                             11
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


(citing Mountain Park Homeowners Ass’n v. Tydings, 125 Wn.2d 337, 344, 883 P.2d

1383 (1994); Rawlins v. Nelson, 38 Wn.2d 570, 578, 231 P.2d 281 (1951)).

       The court’s primary objective in interpreting restrictive covenants is to determine

the intent of the parties. Riss v. Angel, 131 Wn.2d 612, 621, 934 P.2d 669 (1997). The

relevant intent, or purposes, is that of those establishing the covenants. Id. (citing

ROBERT G. NATELSON, LAW OF PROPERTY OWNERS ASSOCIATIONS § 2.5, at 61 (1989)).

The drafter’s intent is a question of fact. Wilkinson, 180 Wn.2d at 250. We apply the

rules of contract interpretation. Id. at 249.

       We examine the language of the restrictive covenant and consider the instrument

in its entirety. Id. at 250 (citing Hollis v. Garwell, Inc., 137 Wn.2d 683, 694, 974 P.2d

836 (1999)). “‘An interpretation which gives effect to all of the words in a contract

provision is favored over one which renders some of the language meaningless or

ineffective.’” GMAC v. Everett Chevrolet, Inc., 179 Wn. App. 126, 135, 317 P.3d 1074

(2014) (quoting Seattle-First Nat’l Bank v. Westlake Park Assocs., 42 Wn. App. 269,

274, 711 P.2d 361 (1985)).

       Extrinsic evidence will be used to illuminate what was written, but not if it would

vary, contradict, or modify the written word or show an intention independent of the

instrument. Wilkinson, 180 Wn.2d at 251 (citing Hollis, 137 Wn.2d at 697). Such

evidence “includes ‘the circumstances leading to the execution of the contract, the

subsequent conduct of the parties and the reasonableness of the parties’ respective

                                                12
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


interpretations.’” Id. at 269 (Madsen, C.J., dissenting) (quoting Shafer v. Bd. of Trs. of

Sandy Hook Yacht Club Estates, Inc., 76 Wn. App. 267, 275, 883 P.2d 1387 (1994)).

       Restrictive covenants are enforceable promises relating to the use of land. Viking

Props., Inc. v. Holm, 155 Wn.2d 112, 119, 118 P.3d 322 (2005). As pointed out by the

Restatement (Third) of Property:

       There is a wide diversity in the types of land-use arrangements that can be
       implemented by servitudes. Depending on the nature and object of the
       arrangement, the parties may create servitudes whose benefits will be held
       personally, in gross, or appurtenant to another interest in land. . . . In
       determining what the parties intended, the full range of possibilities should
       be kept in mind.

RESTATEMENT (THIRD) OF PROPERTY (SERVITUDES) § 2.6, cmt. c (AM. LAW INST. 2000).

       Applying these principles to the Declaration

       We agree with Noche Vista that we cannot treat as meaningless the statement in

section 1.15’s definition of “Landholding” that “The number of Landholdings may be

increased through annexation of Bandera Phase III.” CP at 179. The definition of

Landholding is critical to the definition of “Owner,” and a number of provisions of the

Declaration apply only to Owners. It is clear from that statement in section 1.15 and

from the separately defined terms “Bandera Phases I and II” and “Bandera Phase III” that

lots in Phase III could only become fully subject to the Declaration—subject to provisions

applicable only to Owners—following annexation.




                                             13
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


       By the same token, we cannot treat as meaningless Scofield’s inclusion of Phase

III in the Declaration, particularly where the statement that Landholdings “may be

increased through annexation of Bandera Phase III” (emphasis added) is most reasonably

understood as binding future owners of and within Phase III to being annexed in the

manner provided by the Declaration. Black’s Law Dictionary at 1172-73 (11th ed. 2019)

provides the following definition of “may”:

       1. To be permitted to . 2. To be a possibility . Cf. CAN. 3. Loosely, is required to; shall; must .

There would be no point in including Bandera Phase III in the Declaration if only to say

that there was a “possibility” it could be annexed.

       Noche Vista argues that including Phase III in the Declaration

       creat[ed] a placeholder for Phase III to potentially become part of the
       community with an annexation process . . . creat[ing] a pre-existing
       framework that would apply to Phase III without the need for future
       negotiations.

Br. of Appellant at 19. But article 10, dealing with annexation, suffices for that purpose.

Including Phase III in the Declaration and binding it to the Declaration’s terms2 is

meaningful only because it binds Phase III to a method of annexation.


       2
         The Declaration clearly binds Phase III to something. Among other provisions, it
states in section 12.4:
       Declarant, for itself, its successors and assigns hereby declares that all of
       Bandera must be held, used and occupied subject to the conditions,

                                              14
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


       The Declaration provides that annexation is accomplished by an amendment

executed by the declarant. Decl., Section 10.1; CP at 198. The “Declarant” is Scofield.

Decl., Section 1.9; CP at 178. Until the end of the development period (defined as 35

years from the date of recording the Declaration, unless earlier terminated by the

declarant in writing) the declarant was granted “the absolute right and sole discretion” to

amend the Declaration, subject to its express limitations and a requirement to exercise the

discretion reasonably, in a manner that would not impair marketability of title or the

security of any mortgage. Decl., Section 9.2; CP at 198. Elsewhere, the Declaration

provides that

       [f]or the purpose of this Declaration and the easements, dedications, rights,
       privileges and reservations set forth herein, a successor and assign of
       Declarant is deemed a successor Declarant and assign only to the extent
       specifically designated by Declarant and only with respect to the particular
       rights and interests specifically designated.

Section 12.13; CP at 202.

       Jerry Scofield presumably expected his vision to succeed and might not have

foreseen losing a portion of Bandera to foreclosure—although perhaps he did. Surely,

however, he could have foreseen a possible future need to sell equity in Scofield in order

to raise capital for his ambitious development plan. By binding Phase III in the

       covenants and restrictions of this Declaration and the other Governing
       Documents, and that all such provisions will run with the land and be
       binding upon all persons who hereafter become the owner of any interest in
       Bandera.
CP at 200-01 (emphasis added).

                                            15
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


Declaration to the annexation provision, he could ensure for himself (and for the Owners

of lots in Phases I and II) that annexing Phase III was within his control. This is

consistent with Noche Vista’s evidence and argument that Scofield wanted maximum

flexibility. Including Phase III in the Declaration was not merely a “placeholder” for

future annexation as argued by Noche Vista; it ensured that whatever happened to

ownership of Phase III, Scofield would have the power to annex it.

       To summarize, the Declaration is reasonably understood to create one set of

servitudes for “Owners,” as defined, and a different servitude for Phase III: permission

for the Declarant to annex it by amending the Declaration.

       Annexation of Phase III was accomplished by the execution and recording of the

seventh amendment. Annexation could be by an amended declaration, and the seventh

amendment was “made by the Declarant . . . pursuant to Article 9, Section 9.2 of the

Declaration,” its “Amendment” provision. CP at 306. The amendment was made “prior

to the end of the Development Period.” CP at 317. It modified the Declaration “as to

that property described on the attached Exhibit ‘A,’” which included Phase III. CP at

307. It provided that the HOA, which was being incorporated simultaneously, would

manage the common areas and amenities and enforce the Declaration as to “Bandera

Phases I, II and III.” CP at 308-09. It amended the Declaration to “eliminate [any]

inconsistencies.” CP at 317.



                                             16
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


       Noche Vista argues on appeal that the seventh amendment failed to modify the

definition of Landholdings or the annexation procedure. But it did not need to. It

effected annexation. The definition of Landholdings recognized that Landholdings were

“increased through annexation.” Decl., Section 1.15; CP at 31-32.

       In the trial court, Noche Vista argued that the seventh amendment was ineffective

because “a person may only encumber real property which he or she owns or in which he

or she has rights,” and “when Scofield executed the Seventh Amendment neither he nor

any of his entities had an ownership interest” in Phase III. CP at 526. But when Scofield

signed the seventh amendment, it was not encumbering Phase III. Phase III was

encumbered in 2006, with the execution and recording of the Declaration. Scofield

owned Phase III then. With the seventh amendment, Scofield merely exercised its

authority under the Declaration to annex it by amendment.

       Noche Vista made a related argument in the trial court that Scofield conveyed

away its right as declarant to annex Phase III in its deed in lieu of foreclosure. But the

deed conveyed Scofield’s “right, title, and interest in and to the following described real

estate,” CP at 381, and Noche Vista cites no authority for the proposition that a

declarant’s right to annex real estate is itself part of that real estate. “The general rule” in

jurisdictions addressing the issue is that “the developer’s rights are personal rights and do

not run with the land.” Scott v. Ranch Roy-L, Inc., 182 S.W.3d 627, 633 (Mo. Ct. App.

2005); accord Fairways of Country Lakes Townhouse Ass’n v. Shenandoah Dev. Corp.,

                                              17
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


113 Ill. App. 3d 932, 447 N.E.2d 1367, 69 Ill. Dec. 680 (1983); Peoples Fed. Sav. &

Loan Ass’n of S.C. v. Res. Planning Corp., 358 S.C. 460, 596 S.E.2d 51, 60-61 (2004);

Larkin v. City of Burlington, 172 Vt. 566, 772 A.2d 553 (2001); Diamondhead Country

Club & Prop. Owners Ass’n, Inc. v. Peoples Bank, No. 2018-CA-00978-SCT, 2020 WL

948324, at *4 (Miss. Feb. 27, 2020).

       Viewed differently but with the same result, by virtue of the Declaration, the

owners of property in Phases I and II also had an interest in Scofield’s authority to annex

Phase III—as evidenced by the HOA’s position in this action. The Declaration did not

provide that Scofield’s authority to annex would be lost if it executed a property

conveyance.

       Extrinsic evidence in the form of the conduct of the parties strongly supports

construing the Declaration as permitting annexation of Phase III in the manner

effectuated by the seventh amendment. Mr. Dwyer knew he took title subject to a

servitude and that the seventh amendment would accomplish annexation. In order to

avoid other control he believed Scofield had over preconstruction review and

construction in Phase III, he actively sought an amendment to the Declaration that would

substitute an HOA and other design review and building covenants. He understood that it

would “add[ ] Phase III back” and require Noche Vista to “adhere to the CC&R.”

CP at 415.



                                            18
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


       Noche Vista’s remaining arguments do not undercut this plain meaning of the

Declaration. It points out that while the abbreviated legal description and assessor’s tax

parcel identification on the first page of the Declaration include all three phases of

Bandera, the citation to the “Additional legal” is to only “pages 1, 2 and 3”: the legal

description of Phases I and II. CP at 166, 171-73. Under RCW 65.04.045(1)(f), which

governs the form of recorded instrument that county auditors must require, the first page

or a cover page is to include a “reference to the document page number where the full

legal description [of the property] is included, if applicable.” An erroneous reference in

the first page’s summary information cannot alter the meaning of the Declaration. But

the page number reference is arguably evidence of the property the recording party

intends to subject to the recorded document. The problem for Noche Vista, however, is

that the summary information on the first page of every amendment to the Declaration

referred to an exhibit that contained the legal description of Phases I, II and III. If we

treat the lawyers’ preparation of summary information on recorded documents as

evidence of intent, there is seven times more evidence of an intent to include Phase III

than there is evidence to exclude it.

       Finally, Noche Vista argues that its construction of the Declaration is supported by

its “Future Development” provision, which warns purchasers that “areas of Bear

Mountain Ranch will continue to be developed for residential use, for higher density

occupation or for any other purpose permitted by law.” CP at 192 (underline omitted). It

                                              19
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


argues that this conveyed to purchasers that Phase III was not subject to the Declaration’s

restrictions. What the provision conveys, however, is that the entire 1,500 acre planned

development district “Bear Mountain Ranch” (a defined term), within which Bandera is

located, is not subject to the Declaration’s restrictions. It would have been a simple

matter for the Declaration to say that “areas of Phase III will continue to be developed for

residential use, for higher density occupation or for any other purpose permitted by law,”

if that was what was intended. The Future Development provision does not say that.

       Since the Declaration plainly authorized the annexation effectuated by the seventh

amendment, it was proper to grant summary judgment in the HOA’s favor.

II.    REFUSAL TO CONSIDER THE DECLARATIONS SUPPORTING THE MOTION FOR
       RECONSIDERATION WAS HARMLESS

       Noche Vista argues the trial court erred when it declined to consider the two

declarations it submitted with its motion for reconsideration. “The decision to consider

new or additional evidence presented with a motion for reconsideration is squarely within

the trial court’s discretion.” Martini v. Post, 178 Wn. App. 153, 162, 313 P.3d 473

(2013). The trial court’s discretion extends to refusing to consider an argument raised for

the first time on reconsideration absent a good excuse. River House Dev. Inc. v. Integrus

Architecture, P.S., 167 Wn. App. 221, 231, 272 P.3d 289 (2012). We review a trial

court’s denial of a motion for reconsideration for abuse of discretion, that is, discretion

manifestly unreasonable, or exercised on untenable grounds, or for untenable reasons. Id.



                                             20
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


       Assuming without deciding that the trial court abused its discretion, given the

basis of our decision, the refusal to consider the declarations was harmless. The

declarations and Noche Vista’s argument from the declarations that Scofield wanted

flexibility for Phase III are consistent with the basis on which we affirm the summary

judgment decision.

III.   THE ATTORNEY FEE PROVISION APPLIED

       Finally, Noche Vista argues that the trial court erred in awarding the HOA its

reasonable attorney fees and costs because the Declaration’s fee provision does not apply

to this type of dispute and alternatively, because the HOA was not a substantially

prevailing party.

       “Whether a contract or statute authorizes an award of attorney fees is . . . a

question of law reviewed de novo.” Torgerson v. One Lincoln Tower, LLC, 166 Wn.2d

510, 517, 210 P.3d 318 (2009). The Declaration’s fee provision appears in section 12.16,

and provides:

       In the event any party employs legal counsel to enforce any covenant of
       this lease, [sic] or to pursue any other remedy on default as provided herein,
       or by law, the substantially prevailing party shall be entitled to recover all
       reasonable attorneys’ fees, appraisal fees, title search fees, other necessary
       expert witness fees and all other costs and expenses not limited to court
       action. Such sum shall be included in any judgment or decree entered.

CP at 202. Noche Vista asserts “[t]he covenants govern only the design, construction,

and maintenance of improvements an Owner makes to a Landholding.” Br. of Appellant



                                             21
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


at 44. It does not explain why it perceives this limitation on the meaning of “any

covenant.”

       Black’s Law Dictionary, at 457 (11th ed. 2019), defines “covenant” as “[a] formal

agreement or promise, usu. in a contract or deed, to do or not do a particular act; a

compact or stipulation.” This court has described “covenant” as “‘[a]n agreement or

promise of two or more parties that something is done, will be done, or will not be done.

In modern usage, the term covenant generally describes promises relating to real property

that are created in conveyances or other instruments.’” Shafer, 76 Wn. App. at 274

(quoting 9 MICHAEL ALLAN WOLF, POWELL ON REAL PROPERTY § 60.01[2]). Noche

Vista’s complaint sought “a Declaratory Judgment that Plaintiff’s Property is not subject

to the Covenants.” CP at 8. The HOA counterclaimed for a declaratory judgment “that

Plaintiff’s property is subject to the Covenants.” CP at 126.

       In Roats v. Blakely Island Maintenance Commission, Inc., 169 Wn. App. 263, 285,

279 P.3d 943 (2012), this court construed a much narrower attorney fee provision in the

bylaws of a homeowner’s association, which provided for payments of assessments to the

association and that “the amount of each assessment and the amount of any other

delinquent assessments, together with all expenses, attorney’s fees and costs reasonably

incurred in enforcing same shall be paid by the member.” The Roatses, members of the

homeowner’s association, refused to pay a portion of an assessment and, after the

association threatened to file a lien against their property, they filed litigation seeking

                                              22
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


injunctive relief and an order quieting title. When they lost, they objected to an award of

attorney fees to the homeowners’ association because it had not brought a collection

action to enforce an assessment. This court recognized that there was more than one way

to “enforce” delinquent assessments, and one way was by threatening the lien that caused

the Roatses to file a lawsuit.

         Similarly here, seeking a declaration that Noche Vista was subject to the

covenants contained in the Declaration was a means of enforcing the covenants. The trial

court did not err by granting a fee award.

         Noche Vista also argues that the HOA was not a substantially prevailing party

because “[b]oth the HOA and Noche Vista prevailed on key aspects of the case.” Br. of

Appellant at 47. In the trial court, it based this argument on a contention that the validity

of the seventh amendment was a “major component” of the HOA’s defense theory on

which the HOA failed to prevail. Our conclusion that the seventh amendment is critical

to the HOA’s entitlement to summary judgment guts this alternative challenge to the fee

award.

IV.      FEES ON APPEAL

         Both parties argue that if they prevail, they are entitled to an award of attorney

fees on appeal under RAP 18.1 and section 12.16 of the Declaration. Noche Vista

challenges the HOA’s right to recover fees on appeal based on its argument that this was

not an action to enforce a covenant, but we have rejected that argument. We award the

                                               23
No. 36677-4-III
Noche Vista v. Bandera Homeowners Ass’n


HOA its reasonable attorney fees and costs on appeal subject to its timely compliance

with RAP 18.1(d).

      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                                _____________________________
                                                Siddoway, J.

I CONCUR:



_____________________________
Pennell, C.J.




Korsmo, J.




                                           24